Case 1:19-cv-01197-LO-TCB Document 58 Filed 12/06/19 Page 1 of 33 PageID# 1172



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                           ALEXANDRIA DIVISION

 __________________________________________
                                          )
 UNITED STATES OF AMERICA,                )
                                          )
                   Plaintiff,             )
                                          )
             v.                           )    Case No. 1:19-cv-1197-LO-TCB
                                          )
 EDWARD SNOWDEN,                          )
                                          )
                   Defendant,             )
                                          )
 and                                      )
                                          )
 MACMILLAN PUBLISHING GROUP, LLC          )
 d/b/a HENRY HOLT AND COMPANY, et al.,    )
                                          )
                   Relief-Defendants.     )
                                          )


       REPLY MEMORANDUM OF PLAINTIFF UNITED STATES IN SUPPORT OF
        MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST SNOWDEN
                            AS TO LIABILITY
Case 1:19-cv-01197-LO-TCB Document 58 Filed 12/06/19 Page 2 of 33 PageID# 1173



                                                     TABLE OF CONTENTS

 INTRODUCTION .......................................................................................................................... 1

 ARGUMENT .................................................................................................................................. 3

 I.        Snowden Concedes His Liability on Count I Regarding Publication of Permanent
           Record. ................................................................................................................................ 3

 II.       Snowden Is Also Liable on Count II for Giving Unauthorized Speeches Pertaining
           to Intelligence Matters. ....................................................................................................... 4

           A.         Prepublication Review Requirements Also Apply to Speeches. ............................. 6

           B.         Snowden’s Particular Speeches and/or Associated Materials Were Required
                      to be Submitted for Prepublication Review. ........................................................... 8

                      1.          Snowden’s Speeches Were Prepared in Advance, and At Least the
                                  Purported Slides Should Have Been Submitted for Prepublication
                                  Review......................................................................................................... 8

                      2.          The Purported Government Slides Needed to be Submitted,
                                  Regardless of Whether they are Available Publicly .................................. 11

           C.         Snowden Is Not Entitled to Any Discovery on This Claim. ................................. 15

 III.      Snowden’s Affirmative Defenses Are Waived, Are Facially Meritless, and Do Not
           Warrant Any Discovery. .................................................................................................... 17

           A.         Snowden Waived Any Affirmative Defenses When He Unilaterally
                      Bypassed Prepublication Review. ......................................................................... 17

           B.         The Affirmative Defenses Are Meritless, and Do Not Warrant Any
                      Discovery. ............................................................................................................. 21

                      1.          Selective Enforcement .............................................................................. 22

                      2.          Anticipatory Breach .................................................................................. 26

 CONCLUSION ............................................................................................................................. 30




                                                                        -i-
Case 1:19-cv-01197-LO-TCB Document 58 Filed 12/06/19 Page 3 of 33 PageID# 1174



                                         INTRODUCTION

        In response to the United States’ motion for partial summary judgment, Defendant Edward

 Snowden concedes all of the material facts establishing his liability on both claims. With respect

 to Count I, Snowden concedes that he published a book that he was required to submit to the

 Central Intelligence Agency (CIA) and National Security Agency (NSA) for prepublication review,

 but that he failed to submit the manuscript for such review. See Pl.’s MSJ Br. (ECF No. 22) at 7-

 8, ¶¶ 22-32; Def.’s Opp’n to MSJ (ECF No. 51) at 6 (not disputing any of these paragraphs)

 [hereafter “Opp’n”].     Accordingly, with respect to his book Permanent Record, the facts

 establishing liability are undisputed, none of Snowden’s affirmative defenses have any merit as

 explained below, and therefore the Court should now enter summary judgment for the Government

 as to Snowden’s liability on Count I. Following entry of liability, the United States will promptly

 pursue the full range of remedies available for this breach—i.e., imposition of a constructive trust

 over all of Snowden’s proceeds from the book, an order requiring him to remit those proceeds to

 the United States, and an injunction against any further violations of his non-disclosure obligations.

        With respect to Count II, Snowden again does not dispute that he has given many

 intelligence-related speeches; that he was required to submit those speeches and/or associated

 materials (such as notes, outlines, slides, or other summaries of the speeches) for prepublication

 review; and that he never submitted the speeches or associated materials for such review. See Pl.’s

 MSJ Br. at 10-12, ¶¶ 36, 41-42; Opp’n at 8-10 (not disputing any of these paragraphs).

 Notwithstanding these concessions, Snowden has offered a variety of arguments seeking to avoid

 liability. Snowden first contends that his speeches are “extemporaneous” and that he does not

 prepare notes about them in advance. Even if that were true, however, it is undisputed that, during

 his speeches, Snowden displays and discusses purported government slides that are marked on

 their face as containing classified information. At a minimum, then, the slides accompanying these


                                                  -1-
Case 1:19-cv-01197-LO-TCB Document 58 Filed 12/06/19 Page 4 of 33 PageID# 1175



 speeches were required to be submitted for prepublication review, regardless of whether any notes

 or other materials exist.

        As for the slides themselves, Snowden contends that they need not be submitted for

 prepublication review because they were not created by him and are publicly available. But the

 Secrecy Agreements make clear that the purported slides still need to be submitted for review,

 precisely so that the agencies can determine whether the information is classified. Additionally,

 Snowden’s request for discovery into the Government’s “course of dealing” is meritless, including

 because Snowden himself concedes that extrinsic evidence is irrelevant when interpreting an

 unambiguous contract, and the Secrecy Agreements here unambiguously cover Snowden’s

 speeches and/or associated materials.

        To be clear, the Government does not seek to restrain Snowden from publishing a book or

 making speeches that are critical of the Government or governmental policy.              Rather, the

 Government seeks to enforce a requirement—to which Snowden voluntarily and repeatedly

 agreed—that he submit for prepublication review any manuscripts or other planned disclosures

 that include certain intelligence-related information. Snowden has conceded liability for his failure

 to do so with respect to his book Permanent Record, and the same requirements apply to speeches

 to the extent they contain information and materials subject to his Secrecy Agreements.

 Accordingly, Snowden’s liability on both claims is straightforward.

        Finally, Snowden’s interposition of two purported “affirmative defenses”—selective

 enforcement and anticipatory breach—also fails, and cannot entitle him to any discovery. Most

 fundamentally, Snepp and its progeny establish that Snowden had two, and only two, permissible

 options before publishing Permanent Record and making the relevant speeches: he could either

 seek prepublication review and obtain agency approval for the disclosures, or he could pursue a




                                                 -2-
Case 1:19-cv-01197-LO-TCB Document 58 Filed 12/06/19 Page 5 of 33 PageID# 1176



 judicial action before publishing or making the speeches to challenge any restrictions on his

 proposed disclosures. See United States v. Snepp, 897 F.2d 138, 143 (4th Cir. 1990). By making

 the unilateral decision to forego these exclusive options, Snowden waived any ability to litigate

 his asserted affirmative defenses after-the-fact in this enforcement action.

        Even if the Court were to consider either defense, both are meritless as the Fourth Circuit’s

 first Snepp opinion makes clear. See United States v. Snepp, 595 F.2d 926 (4th Cir. 1979). First,

 the “selective enforcement” defense is barred as a matter of law in this civil context. See id. at 933.

 Additionally, Snowden neither identifies nor presents any evidence of anyone similarly situated to

 him who has not been subject to similar enforcement proceedings. Indeed, the Government has

 regularly brought actions against persons who fail to abide by prepublication review obligations.

 As for anticipatory breach, Snowden speculates that the Government would not have properly

 followed its prepublication review process if he had submitted his materials, but that speculation

 is wholly unfounded. Additionally, Snowden’s concerns would not have excused him from his

 prepublication review obligations in any event. See id. at 934. Accordingly, the undisputed record

 here demonstrates the United States’ entitlement to summary judgment on liability for both counts.

                                            ARGUMENT

 I.     SNOWDEN CONCEDES HIS LIABILITY                            ON     COUNT I       REGARDING
        PUBLICATION OF PERMANENT RECORD.

        Apart from raising various affirmative defenses addressed below, see Part III, infra,

 Snowden’s opposition does not attempt to dispute his liability as to Count I pertaining to

 publication of his memoir Permanent Record. Indeed, all material facts establishing Snowden’s

 liability on this claim are undisputed. First, it is undisputed that Snowden agreed to all terms set

 forth in his Secrecy Agreements, including that he “submit [intelligence-related] writings or other

 preparations for prepublication review prior to disclosing or publishing any such writings or other



                                                  -3-
Case 1:19-cv-01197-LO-TCB Document 58 Filed 12/06/19 Page 6 of 33 PageID# 1177



 preparations.” Pl.’s MSJ Br. at 4, ¶ 6; see Opp’n at 5 (no dispute for this paragraph); Local Civil

 Rule 56(B) (providing that “[i]n determining a motion for summary judgment, the Court may

 assume that facts identified by the moving party in its listing of material facts are admitted, unless

 such fact is controverted in the statement of genuine issues filed in opposition to the motion”).

 Second, Snowden concedes that Permanent Record is squarely within the scope of this

 prepublication review obligation. Pl.’s MSJ Br. at 9, ¶ 30; see Opp’n at 6 (no dispute). And,

 finally, Snowden also concedes that he published his book without first submitting any manuscript

 to either the CIA or the NSA. Pl.’s MSJ Br. at 9, ¶¶ 31-32; see Opp’n at 6 (no dispute).

        Where these key facts have been conceded, and for all of the reasons set forth in the United

 States’ opening memorandum, Snowden is liable as to Count I for breaching his contractual

 obligations under the Secrecy Agreements as well as his fiduciary duties to the United States in

 connection with his publication of Permanent Record. At a minimum, then, this Court should

 enter partial summary judgment as to liability on Count I.

 II.    SNOWDEN IS ALSO LIABLE ON COUNT II FOR GIVING UNAUTHORIZED
        SPEECHES PERTAINING TO INTELLIGENCE MATTERS.

        Just as with Count I, Snowden has also conceded all of the facts establishing his liability

 on Count II. Specifically, Snowden does not dispute that “[t]he CIA and NSA prepublication

 review requirements apply to any covered disclosure, regardless of the form of disclosure (e.g.,

 written or oral).” Pl.’s MSJ Br. at 7, ¶ 20; see Opp’n at 6 (no dispute). Additionally, Snowden

 does not dispute that “[m]any of [his] speeches purport to discuss intelligence-related activities at

 the CIA and NSA, and purport to contain, refer to, and might be based on information that is

 classified or in the process of a classification determination.” Pl.’s MSJ Br. at 10, ¶ 36; see Opp’n

 at 8 (no dispute). Finally, Snowden does not dispute that “[c]onsistent with the CIA and NSA

 Secrecy Agreements as well as the agencies’ administrative regulations, Snowden was obligated



                                                  -4-
Case 1:19-cv-01197-LO-TCB Document 58 Filed 12/06/19 Page 7 of 33 PageID# 1178



 to submit these speeches—and/or associated materials such as notes, outlines, slides, or other

 summaries of the speeches—to CIA and NSA for prepublication review,” but that he “did not, at

 any time, submit his speeches and/or associated materials to the CIA and NSA for prepublication

 review.” Pl.’s MSJ Br. at 11-12, ¶¶ 41-42; see Opp’n at 9-10 (no dispute).

        These concessions by themselves are sufficient to establish Snowden’s liability on

 Count II.   Rather than confronting this straightforward conclusion, however, Snowden’s

 opposition responds to a series of straw-man arguments regarding how prepublication review

 applies to oral speeches.     First, Snowden contends that he “had nothing to submit” for

 prepublication review, Opp’n at 2, because he did not create notes for his speeches in advance.

 But, as demonstrated below, the factual record does not support that assertion, and instead confirms

 that during at least four of his speeches Snowden displayed purported government slides that were

 marked on their face as containing classified information, which plainly brought his speeches—or

 at least the slides themselves—within his prepublication review obligations.

        With respect to those purported government slides, Snowden contends that he is not

 required to submit publicly available material for prepublication review. But this argument also

 misses the mark. For one thing, Snowden himself does not dispute that he is the reason why those

 purported slides are now publicly available. Allowing him to benefit from his own past disclosures

 would be both inequitable and at odds with the underlying purpose of the Secrecy Agreements

 themselves. In any event, the prepublication review process exists in part to determine whether

 information related to intelligence matters is classified. Here, it is unambiguously clear, from both

 the text of his Secrecy Agreements and the agencies’ regulations, that the purported slides were

 required to be submitted for prepublication review even if they are otherwise publicly available.

        Finally, Snowden argues that summary judgment is premature because he is entitled to




                                                 -5-
Case 1:19-cv-01197-LO-TCB Document 58 Filed 12/06/19 Page 8 of 33 PageID# 1179



 discovery on a variety of subjects pertaining to the interpretation of his CIA and NSA Secrecy

 Agreements. But Snowden himself concedes that such discovery is irrelevant when the contract

 terms are unambiguous. Here, the Secrecy Agreements unambiguously require submission of his

 speeches and/or associated materials; thus, there is no need for any discovery. Snowden’s

 arguments are meritless, and the undisputed facts squarely establish his liability on Count II.

        A.      Prepublication Review Requirements Also Apply to Speeches.

        Before addressing Snowden’s particular arguments, it bears emphasizing at the outset what

 Snowden does not dispute—namely, he does not dispute the over-arching point that oral

 disclosures are also subject to his Secrecy Agreements.

        As a factual matter, Snowden concedes that “[t]he CIA and NSA prepublication review

 requirements apply to any covered disclosure, regardless of the form of disclosure (e.g., written or

 oral).” Pl.’s MSJ Br. at 7, ¶ 20; see Opp’n at 6 (no dispute). Indeed, the Secrecy Agreements

 themselves make plain that they apply to oral disclosures. See CIA Secrecy Agreements (ECF

 No. 15-1) ¶ 5 (requiring prepublication review for “any writing or other preparation in any form”

 (emphasis added); NSA Secrecy Agreements (ECF No. 15-3) ¶ 9 (requiring prepublication review

 for “all information or materials . . . that I have prepared for public disclosure” (emphasis added)).

 The agencies’ regulations likewise confirm that speeches and other public presentations are subject

 to prepublication review. See CIA Regulation (ECF No. 15-4) §§ II(A)(1); NSA Regulation (ECF

 No. 15-6) § 6(b).

        As a legal matter, Snowden largely ignores the ample authority upholding and enforcing

 agency Secrecy Agreements in a broad range of circumstances. See Pl.’s MSJ Br. at 13-16. At

 one point, however, Snowden asserts that the Supreme Court’s decision in Snepp “was about the

 prepublication review of written manuscripts,” not speeches. Opp’n at 23. But this is a distinction

 without a difference, as the form of disclosure is irrelevant. The Supreme Court’s decision cannot


                                                  -6-
Case 1:19-cv-01197-LO-TCB Document 58 Filed 12/06/19 Page 9 of 33 PageID# 1180



 possibly be read to mean that intelligence-related oral disclosures would not be a breach, but

 written disclosures are.   See Snepp v. United States, 444 U.S. 507, 510 n.3 (1980) (“The

 Government has a compelling interest in protecting both the secrecy of information important to

 our national security and the appearance of confidentiality so essential to the effective operation

 of our foreign intelligence service. The agreement that Snepp signed is a reasonable means for

 protecting this vital interest.” (citation omitted)). Indeed, the secrecy agreement at issue in Snepp

 did in fact apply to oral disclosures, as did the agreement that the Fourth Circuit upheld in

 Marchetti. See Snepp, 595 F.2d at 930 n.2; United States v. Marchetti, 466 F.2d 1309, 1312 &

 nn.1-2 (4th Cir. 1972).

        Snowden also unpersuasively attempts to distinguish the past cases involving speeches.

 See Opp’n at 18 & n.4. The Agee court expressly held that “a clear pattern of using oral statements

 as well as written works” warranted “the broadest permissible injunction,” including extending to

 oral disclosures. Agee v. CIA, 500 F. Supp. 506, 510 (D.D.C. 1980). Although the Agee court

 excluded a subset of oral disclosures from prepublication review—i.e., “extemporaneous oral

 remarks that consist solely of personal views, opinions, or judgments on matters of public concern,

 and that do not contain, or purport to contain, any direct or indirect reference to classified

 intelligence data or activities,” id. at 511—Snowden’s speeches here are not akin to such remarks,

 as discussed further below. See Part II.B.2, infra. As for United States v. Bissonnette, No. 16-cv-

 1070 (E.D. Va.), Snowden discounts that precedent because it was “a negotiated settlement.”

 Opp’n at 18 n.4. Although the case was resolved through settlement, the Court entered a consent

 decree, which is more than just a purely private contract. Cf. Local No. 93, Int’l Ass’n of

 Firefighters, AFL-CIO v. City of Cleveland, 478 U.S. 501, 519 (1986) (“[C]onsent decrees have

 attributes both of contracts and of judicial decrees[.]”). Consistent with Agee and Bissonnette,




                                                 -7-
Case 1:19-cv-01197-LO-TCB Document 58 Filed 12/06/19 Page 10 of 33 PageID# 1181



 therefore, prepublication review requirements apply equally to oral remarks discussing

 information subject to secrecy agreements.

        B.      Snowden’s Particular Speeches and/or Associated Materials Were Required to
                be Submitted for Prepublication Review.

        Despite Snowden’s concession that speeches generally are subject to prepublication review

 requirements, he argues that his particular speeches “were extemporaneous and not the result of

 advance preparation.” Opp’n at 8-10; see also id. at 14. Thus, in his view, he “had nothing to

 submit” for prepublication review. Id. at 2. But this argument is contrary to the undisputed factual

 record, which demonstrates that his speeches were pre-planned events during which he displayed

 and discussed purported government slides marked on their face as containing classified

 information. And with respect to those slides, his Secrecy Agreements are unambiguously clear

 that he needed to submit such materials for prepublication review. On this record, there is no

 genuine issue that he was required to submit his speeches—or at least the purported government

 slides he displayed during those speeches—for prepublication review.

                1.      Snowden’s Speeches Were Prepared in Advance, and At Least the
                        Purported Slides Should Have Been Submitted for Prepublication
                        Review.

        Snowden attempts to bring his speeches outside the prepublication review requirements by

 characterizing them as “extemporaneous and not the result of advance preparation.” Opp’n at 9-

 10. Contrary to Snowden’s characterization, however, the factual record here confirms that

 Snowden’s speeches, or at least the materials displayed during those speeches, were prepared in

 advance and should have been submitted for prepublication review.

        In support of his characterization of his speeches, the only evidence Snowden cites is his

 own declaration. That declaration states:

        On recollection and belief, for the appearances described in the government’s
        complaint and motion for partial summary judgement, I did not prepare remarks,


                                                 -8-
Case 1:19-cv-01197-LO-TCB Document 58 Filed 12/06/19 Page 11 of 33 PageID# 1182



        outlines, or notes that mentioned intelligence data or activities or that contained or
        purported to contain, referred to, or were based upon information I obtained as a
        result of my relationship with the CIA or the NSA that is or was classified or in the
        process of a classification determination.

 Snowden Decl. (ECF No. 52-15) ¶ 8; see also id. ¶¶ 9-11, 13, 15, 17-18.

        As an initial matter, these statements are likely inadmissible, given that it is not clear what

 Snowden means by “[o]n recollection and belief,” and similar qualifying language has consistently

 been held not to satisfy the “personal knowledge” requirement of Rule 56(c)(4). See Automatic

 Radio Mfg. Co. v. Hazeltine Research, 339 U.S. 827, 831 (1950); Union Pac. R.R. Co. v. Baltimore

 & Annapolis R.R. Co., 2009 WL 3633349, at *4 (D. Md. Oct. 27, 2009) (collecting cases).

        In any event, Snowden’s declaration does not establish that his remarks were

 “extemporaneous and not the result of advance preparation.” Opp’n at 9-10. The declaration does

 not say that Snowden prepared no notes, only that he did not prepare certain types of notes—i.e.,

 notes that “mentioned intelligence data or activities or that contained or purported to contain,

 referred to, or were based upon information I obtained as a result of my relationship with the CIA

 or the NSA that is or was classified or in the process of a classification determination.” Snowden

 Decl. ¶ 8. Moreover, as discussed in the Government’s opening motion for summary judgment, it

 is not up to Snowden to decide whether his notes contain intelligence-related or classified

 information; that judgment is for the agencies to make. See Pl.’s MSJ Br. at 13-14; see also Snepp,

 444 U.S. at 512; CIA Secrecy Agreements ¶ 6; NSA Secrecy Agreements ¶ 9.

        Regardless, even assuming the record demonstrated that Snowden prepared no notes for

 his remarks, that still does not mean that he “had nothing to submit” for prepublication review.

 Opp’n at 2. Indeed, the record here proves otherwise: Snowden is obviously capable of identifying

 the topics of his speeches in advance, as proven by the fact that he has prepared a collection of

 “videos, articles, and slides” that he keeps easily accessible while he is speaking; he uses this



                                                 -9-
Case 1:19-cv-01197-LO-TCB Document 58 Filed 12/06/19 Page 12 of 33 PageID# 1183



 collection to “help illustrate and contextualize the examples I choose to highlight as I speak.”

 Snowden Decl. ¶ 20. This collection includes purported “government slides,” id. ¶ 19, which

 Snowden himself contends are classified. See Opp’n at 14-15 (“He also . . . shows government

 slides published by news organizations that the government still deems classified.”); see also Pl.’s

 MSJ Br. at 10-11, ¶¶ 37-40 (listing four examples of public remarks in which Snowden displayed

 and discussed purported slides marked, on their face, as containing classified information); Opp’n

 at 8-9 (no dispute as to displaying purported slides marked as classified). Regardless of whether

 any other aspect of his speeches falls within his Secrecy Agreements, at a minimum Snowden’s

 collection of purported government slides needed to be submitted for prepublication review—i.e.,

 because the slides themselves clearly contain “information or material that might be based on”

 classified information, CIA Secrecy Agreements ¶ 5, and “purport to contain, refer to, or are based

 upon” classified information, NSA Secrecy Agreements ¶ 9. See Pl.’s MSJ Br. at 24. The slides,

 by themselves, are therefore sufficient to demonstrate that Snowden violated his prepublication

 review obligations in connection with his speeches.1

        Finally, even if Snowden prepared no notes for his remarks, and even if he did not display

 or discuss purported government slides marked as classified, that still would not necessarily excuse

 him from prepublication review. For example, both the NSA Secrecy Agreements and NSA’s

 implementing regulation apply to oral disclosures, and neither provides an exception for oral

 disclosures that are unaccompanied by written materials. See NSA Secrecy Agreements ¶ 9; NSA

 Regulation § 6.b.2 Here, Snowden concedes that the topics of his speeches otherwise fall within


        1
          As the United States noted in its opening brief, for purposes of this lawsuit, the United
 States does not confirm or deny whether the slides in question—or, for that matter, any of the
 contents of Snowden’s book and/or speeches—are in fact classified. See Pl.’s MSJ Br. at 20-21.
        2
         Even if a former employee does not prepare notes or other written materials in advance
 of a speech, the employee can still contact the prepublication review authority and provide a


                                                -10-
Case 1:19-cv-01197-LO-TCB Document 58 Filed 12/06/19 Page 13 of 33 PageID# 1184



 his Secrecy Agreements. See Pl.’s MSJ Br. at 10, ¶ 36 (“Many of Snowden’s speeches purport to

 discuss intelligence-related activities at the CIA and NSA, and purport to contain, refer to, and

 might be based on information that is classified or in the process of a classification

 determination.”); Opp’n at 8 (no dispute). In these circumstances, Snowden should not be excused

 from compliance with prepublication review. In any event, the Court need not resolve the outer

 boundaries of when speeches or remarks unaccompanied by written notes need to be submitted for

 prepublication review, because Snowden’s speeches here—in which he displays and discusses

 purported government slides marked on their face as classified—obviously contain material that

 could have, and should have, been submitted for prepublication review.

                2.     The Purported Government Slides Needed to be Submitted, Regardless
                       of Whether they are Available Publicly

        Presumably in recognition of the fact that the purported government slides he displays are

 encompassed by his Secrecy Agreements, Snowden also argues that he need not comply with

 prepublication review for those slides because they are publicly available and were not personally

 prepared by him. See, e.g., Opp’n at 14.

        This argument should be rejected out-of-hand. Snowden appears to admit that, with respect

 to the purported government slides he displays, he is the reason why those purported materials are

 now publicly available. See Opp’n at 15 n.2. It would make a mockery of the prepublication

 review system if Snowden could effectively avoid civil liability for his speeches based on his own

 past disclosures of information that falls within the scope of his Secrecy Agreements. Under

 Snowden’s approach, an employee could leak sensitive intelligence-related material subject to a




 summary of the topics that will likely be discussed—thereby ensuring that the information
 intended to be disclosed is approved for public release, consistent with the overall purpose of the
 Secrecy Agreements and the prepublication review scheme.


                                                -11-
Case 1:19-cv-01197-LO-TCB Document 58 Filed 12/06/19 Page 14 of 33 PageID# 1185



 non-disclosure agreement to the media, and then go on a speaking tour about that same

 information—all without any fear of losing the profits from that speaking tour.             Such an

 interpretation would be plainly inconsistent with the Secrecy Agreements’ overall purpose of

 preventing the improper disclosure of classified information.         Cf. Restatement (Second) of

 Contracts § 202, ¶ 1 (1981) (when interpreting a contract, “if the principal purpose of the parties

 is ascertainable it is given great weight.”); Glus v. Brooklyn E. Dist. Terminal, 359 U.S. 231, 232

 (1959) (noting the “[d]eeply rooted” maxim “that no man may take advantage of his own wrong”).

        In any event, Snowden is hardly akin to the “farfetched” hypotheticals that the court in

 Agee held were outside the scope of prepublication review—i.e., a former employee “reading a

 passage aloud from a book to another person, or telling his wife what a newspaper has reported[.]”

 500 F. Supp. at 510; see Opp’n at 19-20. Here, Snowden does not simply “read aloud” from a

 secondhand source; instead, he displays a purported primary source document—a government

 slide that is marked as classified—and then speaks about its contents.3 As such, his speeches are

 well outside the type of remarks that the court in Agee held were not subject to prepublication

 review—i.e., “oral remarks that consist solely of personal views, opinions, or judgments on matters

 of public concern, and that do not contain, or purport to contain, any direct or indirect reference to

 classified intelligence data or activities[.]” 500 F. Supp. at 511.

        As a contractual matter, moreover, Snowden was plainly required to submit all materials

 subject to his Secrecy Agreements for prepublication review, such as the purported government


        3
            Snowden himself admits that he does not simply read aloud from the slides, but instead
 affirmatively expounds upon them. See Snowden Decl. ¶ 20 (“The videos, articles, and slides help
 illustrate and contextualize the examples I choose to highlight as I speak.”); see also 2014 Ted Talk
 Tr. (Exh. J, ECF No. 22-5) at 6-12 (expounding upon information contained in purportedly
 classified slides); 2015 it-sa Speech Tr. (Exh. K, ECF No. 22-5) at 7-8 (same); 2017 William &
 Mary Speech Tr. (Exh. L, ECF No. 22-5) at 43-45, 56-58 (same); 2015 Dalhousie Univ. Speech
 Tr. (Exh. M, ECF No. 22-5) at 24-27 (same).


                                                  -12-
Case 1:19-cv-01197-LO-TCB Document 58 Filed 12/06/19 Page 15 of 33 PageID# 1186



 slides, regardless of whether those materials are publicly available.             Again, the Secrecy

 Agreements and implementing regulations make this obligation clear. Specifically, consideration

 of whether information is publicly available is part of the prepublication review process itself. See

 CIA Secrecy Agreements ¶ 6 (if an employee challenges denial of permission to publish on the

 basis that “the information or material in question derives from public sources,” then the employee

 “may be called upon to specifically identify such sources”); see also CIA Regulation § II.E.4

 (“When otherwise classified information is also available independently in open sources and can

 be cited by the author, the PRB will consider the fact in making its determination on whether that

 information may be published with the appropriate citations.”); NSA Regulation § 3.b (“Where

 information intended for public release is available to the NSA/CSS affiliate from classified

 sources and also independently from open sources, the affiliate may be permitted to release the

 information if the affiliate can cite an adequate open-source publication where the specific

 information is available[.]”).4

         Prepublication review obligations apply, consistent with applicable Secrecy Agreements,

 regardless of whether information is publicly available. The mere fact that information may be in

 the public domain—including purportedly leaked classified documents—does not somehow

 exempt it from prepublication review obligations. See Alfred A. Knopf, Inc. v. Colby, 509 F.2d


         4
           Snowden’s only discussion of the agency regulations is in a footnote, in which he
 contends that “the policies postdate Mr. Snowden’s government employment” and thus are
 irrelevant. Opp’n at 20-21 n.10. As both the CIA and NSA declarants explained, however,
 materially similar versions of those regulations were in effect at all times relevant to this litigation.
 See CIA Decl. (ECF No. 22-1, Exh. A) ¶ 17 n.2; NSA Decl. (ECF No. 22-1, Exh. B) ¶ 7 n.3.
 Snowden also contends that the agency regulations are not expressly referenced in the Secrecy
 Agreements. That assertion, even if true, would not make the agency regulations any less binding.
 In any event, it is also wrong. The NSA Regulation is expressly incorporated into the NSA Secrecy
 Agreements. See ¶¶ 9, 13. And upon Snowden’s departure from the CIA, he acknowledged that
 he had been “advised on Headquarters policy regarding nonofficial publication and presentation
 by employees and former employees.” CIA Security Exit Form (ECF No. 15-2) ¶ 5.


                                                   -13-
Case 1:19-cv-01197-LO-TCB Document 58 Filed 12/06/19 Page 16 of 33 PageID# 1187



 1362, 1370 (4th Cir. 1975) (classified information “was not in the public domain unless there had

 been official disclosure of it”); see also Fitzgibbon v. CIA, 911 F.2d 755, 766 (D.C. Cir. 1990)

 (“[W]e have unequivocally recognized that the fact that information resides in the public domain

 does not eliminate the possibility that further disclosures can cause harm to intelligence sources,

 methods and operations.”). Thus, even when purportedly classified information is publicly

 available, agencies retain significant interests in avoiding official confirmation (or denial) of the

 information. Indeed, Snowden has now effectively conceded this point. See Snowden’s Notice of

 Correction (ECF No. 57) (withdrawing, in light of Alfred A. Knopf decision, argument about

 Secrecy Agreements necessarily allowing re-publication of information that is “in the public

 domain”).

        Finally, contrary to Snowden’s rhetoric, requiring former employees to submit their

 speeches and associated materials for prepublication review is not tantamount to unconstitutional

 censorship. See Opp’n at 20-24. As the Supreme Court held in Snepp, the Secrecy Agreements

 “require[] no more than a clearance procedure subject to judicial review,” 444 U.S. at 513 n.8,

 which is a constitutionally reasonable method of protecting intelligence-related information. Id.

 at 509 n.3. That holding is equally controlling for speeches as it is for writings. See also Marchetti,

 466 F.2d at 1317 (“Marchetti retains the right to speak and write about the CIA and its operations,

 and to criticize it as any other citizen may, but he may not disclose classified information obtained

 by him during the course of his employment which is not already in the public domain.”); Agee,

 500 F. Supp. at 510 (“Agee’s conduct demonstrates a clear pattern of using oral statements . . . to

 further his intention of undermining the work of the CIA” and thus “this Court would be remiss if

 it entered an injunction limited in the manner Agee requests.”).

        In short, when Snowden gives speeches or remarks that contain information or materials




                                                  -14-
Case 1:19-cv-01197-LO-TCB Document 58 Filed 12/06/19 Page 17 of 33 PageID# 1188



 subject to his Secrecy Agreements, even if such information or materials have been published by

 newspapers, the speeches—or at least the purported government slides he displays—still must be

 submitted for prepublication review. And because Snowden admits that he never submitted any

 such speeches or materials for prepublication review, see Answer (ECF No. 50) ¶ 107, there is no

 genuine dispute as to his liability on Count II.

        C.      Snowden Is Not Entitled to Any Discovery on This Claim.

        Snowden’s last-ditch effort to avoid liability on Count II is to assert that he needs discovery

 to oppose summary judgment. As Snowden agrees, however, his request under Rule 56(d) cannot

 succeed if he seeks “to discover only non-material evidence.” Opp’n at 26; see also Hodgin v.

 UTC Fire & Sec. Americas Corp., 885 F.3d 243, 250 (4th Cir. 2018) (“[A] court may deny a Rule

 56(d) motion when the information sought would not by itself create a genuine issue of material

 fact sufficient for the nonmovant to survive summary judgment.”). For several reasons, Snowden’s

 requested discovery on Count II seeks information that is legally irrelevant.

        First, Snowden himself agrees that, when a contract is unambiguous, “extrinsic evidence

 is irrelevant.” Opp’n at 16. Here, the Secrecy Agreements unambiguously require submission of

 Snowden’s speeches and/or associated materials (such as the purported government slides) for

 prepublication review. See Parts II.A-B, supra. Thus, extrinsic evidence is irrelevant as a matter

 of law, as Snowden concedes.

        Second, even if the Secrecy Agreements were ambiguous in some respect, that still would

 not justify Snowden’s requested discovery. For all the reasons discussed below with respect to

 Snowden’s affirmative defenses, see Part III.A, infra, Snowden waived his ability to challenge the

 Secrecy Agreements as ambiguous. In the Secrecy Agreements, Snowden acknowledged that it

 was his burden to consult with the agencies to find out whether they believed certain information

 was classified and/or subject to prepublication review. See CIA Secrecy Agreements ¶¶ 4, 6; NSA


                                                    -15-
Case 1:19-cv-01197-LO-TCB Document 58 Filed 12/06/19 Page 18 of 33 PageID# 1189



 Secrecy Agreements ¶¶ 2, 9. If Snowden believed that his prepublication review obligations were

 ambiguous, the proper course was to contact the agencies for clarification—not to go forward with

 his speeches, force the Government to file suit, and then argue that he is entitled to create a record

 in district court about how best to interpret the Secrecy Agreements. Allowing Snowden to deploy

 this tactic would undermine the very policy of prepublication review itself. See Part III.A, infra.

        Even if considered on the merits, Snowden still has not demonstrated an entitlement to any

 discovery. For example, Snowden never explains why he needs discovery to establish the parties’

 course of performance or course of dealing with respect to the Secrecy Agreements. See Lustberg

 56(d) Decl. (ECF No. 53) ¶ 7. Snowden himself is one of the parties to the Secrecy Agreements,

 and thus he is equally aware of the parties’ course of dealing and performance under those

 Agreements. Nothing prohibited Snowden from addressing those topics in his declaration, yet he

 failed to do so. Cf. Opp’n at 25-26 (the argument for discovery under Rule 56(d) is strongest where

 “the nonmovant seeks necessary information possessed only by the movant”).5

        Similarly, Snowden does not explain how exploring the Government’s past enforcement

 decisions, see Lustberg 56(d) Decl. ¶ 9, could plausibly shed light on the meaning of the Secrecy

 Agreements’ terms. Government enforcement decisions “often involve[] a complicated balancing

 of a number of factors,” only one of which is “assess[ing] whether a violation has occurred[.]”

 Heckler v. Chaney, 470 U.S. 821, 831 (1985). Thus, examining past enforcement decisions would

 not meaningfully inform how the Secrecy Agreements ought to be interpreted. And to the extent



        5
           The only fact mentioned by Snowden that he arguably does not possess is information
 regarding whether “the government has been aware that Mr. Snowden has been speaking publicly
 for years[.]” Lustberg 56(d) Decl. ¶ 8. But that fact is legally irrelevant absent a laches defense,
 which Snowden has not pled here, and which would be meritless in any event. See United States
 v. Summerlin, 310 U.S. 414, 4 16 (1940) (“It is well settled that the United States is not . . . subject
 to the defense of laches in enforcing its rights.”).


                                                  -16-
Case 1:19-cv-01197-LO-TCB Document 58 Filed 12/06/19 Page 19 of 33 PageID# 1190



 Snowden contends that past enforcement decisions are relevant as “trade usage,” he ignores that

 the Government has already provided him with the relevant “trade usage” information—i.e., the

 agencies’ implementing regulations. See Restatement (Second) of Contracts § 222 (a usage of

 trade “may include a system of rules”). Snowden offered no substantive response to the agencies’

 regulations, and indeed Snowden has conceded that he was required to submit his speeches and/or

 associated materials for prepublication review and that he did not do so. See Pl.’s MSJ Br. at 11,

 ¶¶ 41-42; Opp’n at 9-10 (no dispute). Based on this record, there is no basis for postponing

 decision because the information Snowden seeks “would not by itself create a genuine issue of

 material fact sufficient for [Snowden] to survive summary judgment.” Hodgin, 885 F.3d at 250.

 Just as with Count I, then, all of the relevant facts are undisputed, no further discovery is necessary,

 and the Court should enter summary judgment against Snowden as to liability on Count II.

 III.   SNOWDEN’S AFFIRMATIVE DEFENSES ARE WAIVED, ARE FACIALLY
        MERITLESS, AND DO NOT WARRANT ANY DISCOVERY.

        Finally, Snowden attempts to evade his liability as to both Counts I and II by interposing

 two purported “affirmative defenses”—selective enforcement and anticipatory breach. As set forth

 below, these defenses are both waived and facially meritless.

        A.      Snowden Waived Any Affirmative Defenses When He Unilaterally Bypassed
                Prepublication Review.

        As a threshold matter, by unilaterally bypassing the requisite prepublication review

 process, Snowden waived his right to raise any affirmative defenses as to either claim. As the

 United States explained in its opening memorandum, it was Snowden’s burden either to pursue

 prepublication review or seek judicial review of any restrictions on publication. See Pl.’s MSJ Br.

 at 21-22. By choosing to forego these exclusive remedies, Snowden waived any ability to litigate

 these issues in this enforcement action after having already published and given his speeches.




                                                  -17-
Case 1:19-cv-01197-LO-TCB Document 58 Filed 12/06/19 Page 20 of 33 PageID# 1191



        The exclusivity of Snowden’s options—either to obtain agency approval or pursue a

 judicial action before making his unauthorized disclosures—is confirmed by an epilogue to Snepp.

 Subsequent to the Supreme Court’s decision in that case, Snepp sought to amend the injunction

 against him by placing the burden on CIA to initiate judicial proceedings if the agency withheld

 permission to publish. The Fourth Circuit rejected that request, explaining:

        In compliance with his contract, Snepp must submit his manuscript to the Agency
        for clearance prior to publication. If the Agency denies approval, Snepp may not
        publish the manuscript. If Snepp wishes to publish a manuscript in spite of the
        Agency’s denial of approval without violating his secrecy agreement, then he must
        institute an action for judicial review of the Agency decision.

 Snepp, 897 F.2d at 143; see also id. (Snepp had “an obligation to obtain ‘clearance’ from the CIA

 prior to publication” and “[t]he only substitute for CIA clearance would be a judicial declaration”);

 Marchetti, 466 F.2d at 1317 (an author may seek judicial review of agency disapproval of

 publication, but “the burden of obtaining judicial review . . . ought to be on” the author).

        Consistent with this controlling authority, this Court has repeatedly refused to consider

 affirmative defenses raised in materially identical circumstances, i.e. where a former employee

 had made the unilateral decision to publish without obtaining either agency or judicial approval

 for doing so. In United States v. Jones, No. 10-cv-765 (E.D. Va.) (Lee, J.), this Court held that the

 former employee “had a remedy and that remedy was to come to U.S. District Court and to pursue

 a claim to determine if the Agency’s withholding of permission was unreasonable,” but that “[n]ot

 having exercised that right,” the defendant’s asserted affirmative defenses were irrelevant as a

 matter of law. Jones, Tr. of Bench Ruling (previously filed as Exh, N, ECF No. 22-2) at 19-20.

 Similarly, in United States v. Scherck, No. 12-cv-754 (E.D. Va.) (Hilton, J.), this Court held that

 where the former employee “did not seek [prepublication] approval and he admits that,” then “the

 reasons why he did it would not really be relevant to the case.” Scherck, Tr. of Bench Ruling




                                                 -18-
Case 1:19-cv-01197-LO-TCB Document 58 Filed 12/06/19 Page 21 of 33 PageID# 1192



 (previously filed as Exh. O, ECF No. 22-2) at 24-25.6

        Thus, as Snepp and Marchetti (and related caselaw) establish, the burden was on Snowden

 to obtain permission for his disclosures, either from the relevant agencies or by instituting a judicial

 action prior to making the disclosures. If Snowden believed that the agencies could not lawfully

 withhold permission for his disclosures either because of “selective enforcement” of his Secrecy

 Agreements or because the agencies had already breached those Agreements, he could have raised

 those arguments during the prepublication review process itself, or by filing an affirmative judicial

 action seeking permission to publish based on those arguments. Snowden chose neither option,

 and instead decided unilaterally to make his disclosures. As a result, he cannot now raise those

 arguments as “affirmative defenses” to this enforcement action.

        Judicial consideration of Snowden’s asserted defenses would eviscerate the policy behind

 Snepp and Marchetti, both of which found that the relevant breach was the author’s failure to

 provide the CIA with the opportunity to determine, in advance of publication, whether a given

 work contained any classified information. Snepp, 444 U.S. at 511-12; id. at 513 n.8 (“The

 problem is to ensure in advance, and by proper procedures, that information detrimental to [the]

 national interest is not published.”) (emphasis in original); Marchetti, 466 F.2d at 1317. Indeed, if

 persons subject to Secrecy Agreements were permitted to raise affirmative defenses in response to


        6
           Conversely, authors have consistently obtained judicial consideration of their claims by
 challenging prepublication decisions prior to making any actual publication—e.g., on the ground
 that the decision violated the author’s First Amendment rights or was otherwise improper. See
 Pl.’s MSJ Br. at 15-16 (collecting cases); see also, e.g., Wilson v. CIA, 586 F.3d 171, 182 (2d Cir.
 2009); Pfeiffer v. CIA, 60 F.3d 861, 863 (D.C. Cir. 1995); McGehee v. Casey, 718 F.2d 1137, 1140
 (D.C. Cir. 1983); Alfred A. Knopf, Inc., 509 F.2d at 1365; Berntsen v. CIA, 618 F. Supp. 2d 27, 28-
 29 (D.D.C. 2009); Stillman v. CIA, 517 F. Supp. 2d 32, 35, 38-39 (D.D.C. 2007). These challenges
 have included arguments that the agency was taking too long to complete prepublication review.
 See, e.g., Berntsen, 618 F. Supp. 2d at 28 & n.2; Stillman, 517 F. Supp. 2d at 36. Importantly, none
 of these authors simply published the material and then attempted to challenge the agency’s
 withholding of permission after-the-fact.


                                                  -19-
Case 1:19-cv-01197-LO-TCB Document 58 Filed 12/06/19 Page 22 of 33 PageID# 1193



 an enforcement action, they would have substantially less incentive to challenge agency

 restrictions on publication upfront—i.e., because they could unilaterally publish, and then simply

 raise their arguments as affirmative defenses. Such an approach would be contrary to the Fourth

 Circuit’s holding that the author has the burden to initiate a judicial action challenging agency

 restrictions on publication. See Snepp, 897 F.2d at 143; Marchetti, 466 F.2d at 1317.

        Moreover, consideration of Snowden’s affirmative defenses would be wholly impractical;

 it would require the Court to engage in entirely speculative analysis of a counterfactual world, in

 which Snowden did provide CIA and NSA with opportunities to conduct prepublication reviews

 of both Permanent Record and all applicable speeches subject to his Secrecy Agreements. The

 Court would then have to attempt to predict how the agencies would respond to those submissions,

 and specifically whether the agencies would deny permission to publish for improper reasons (as

 Snowden asserts). Avoiding such speculation is precisely why authors should be required to seek

 permission from the agencies (and, if necessary, file a judicial action) prior to unilaterally

 disclosing the information covered by their Secrecy Agreements. Cf. McCarthy v. Madigan, 503

 U.S. 140, 145 (1992) (“[E]xhaustion of the administrative procedure may produce a useful record

 for subsequent judicial consideration, especially in a complex or technical factual context.”).

 Having failed to actually engage in the prepublication review process prior to making his

 disclosures, Snowden should not be permitted to raise his affirmative defenses and thereby litigate

 a wholly speculative and hypothetical counterfactual, entirely of his own creation.

        Notably, despite the United States’ prior explanation that it is the author’s burden to

 challenge an agency’s denial of permission to publish, see Pl.’s MSJ Br. at 21-24, Snowden’s only

 response is in a footnote, asserting that this option was a “mirage” for him, because “[h]ad he filed

 such a lawsuit, the government would undoubtedly have . . . rel[ied] upon the fugitive




                                                 -20-
Case 1:19-cv-01197-LO-TCB Document 58 Filed 12/06/19 Page 23 of 33 PageID# 1194



 disentitlement doctrine” to prevent him from raising his arguments. Opp’n at 34 n.16. To the

 extent Snowden believes that the fugitive disentitlement doctrine precludes him from raising these

 arguments in an affirmative judicial action, however, then the doctrine should likewise preclude

 him from raising these arguments here in the form of affirmative defenses. Nor would there be

 any inequity in holding as much, given that application of the doctrine is necessarily a self-inflicted

 wound—and those who suffer its consequences can, at “any time,” secure the judicial process that

 the doctrine denies them “simply by entering the United States.” United States v. Batato, 833 F.3d

 413, 427 (4th Cir. 2016). In any event, it is pure speculation as to how the United States would

 have responded if Snowden had complied with his prepublication review obligations.7

        Nothing about the fugitive disentitlement doctrine alters Snepp’s binding rule that, absent

 agency permission to publish, an affirmative civil action is the exclusive remedy. 897 F.2d at 141-

 43. Because Snowden unilaterally chose to publish rather than pursue these remedies, he waived

 his ability to present his arguments as affirmative defenses in this enforcement action.

        B.      The Affirmative Defenses Are Meritless, and Do Not Warrant Any Discovery.

        Even if the Court were to consider Snowden’s affirmative defenses, both are facially

 meritless, and neither defense warrants any factual development or affects the United States’

 entitlement to summary judgment on the material and undisputed facts presented.




        7
           The United States has not argued in this case that the fugitive disentitlement doctrine
 precludes Snowden from raising his arguments (either as affirmative defenses or in connection
 with an affirmative judicial action). Indeed, the Department of Justice has stated that this lawsuit
 is separate from criminal charges brought against Snowden. See U.S. Dep’t of Justice Press
 Release, United States Files Civil Lawsuit against Edward Snowden for Publishing a Book in
 Violation     of    CIA      and      NSA        Non-Disclosure      Agreements,    available     at
 https://www.justice.gov/opa/pr/united-states-files-civil-lawsuit-against-edward-snowden-
 publishing-book-violation-cia-and. The United States reserves the right to invoke the fugitive
 disentitlement doctrine in this case at a later point as it deems appropriate.


                                                  -21-
Case 1:19-cv-01197-LO-TCB Document 58 Filed 12/06/19 Page 24 of 33 PageID# 1195



                1.      Selective Enforcement

        Snowden first contends that the Government has engaged in “selective enforcement of the

 Secrecy Agreements to discriminate based on viewpoint.” Opp’n at 29. But this purported defense

 is barred as a matter of law, as the Fourth Circuit expressly held in its first Snepp decision:

        [T]here is a basic legal reason why the defense is unavailable. Defendant has cited,
        and we have found, no authority suggesting that the defense of selective
        enforcement, normally applied in criminal cases, should be extended to civil
        actions. Moreover, defendant voluntarily agreed to be bound by the contractual
        provision requiring prepublication review and he can have little complaint about its
        being enforced.

 Snepp, 595 F.2d at 933. This holding has not been overruled by the Fourth Circuit or the Supreme

 Court, and thus it remains binding and precludes consideration of Snowden’s defense.8

        Regardless, any selective enforcement defense here would be meritless. “A selective

 prosecution claim asks a court to exercise judicial power over a ‘special province’ of the

 Executive,” i.e., the decision about which cases to bring and how to allocate scarce prosecutorial

 (or enforcement) resources. United States v. Armstrong, 517 U.S. 456, 464 (1996) (quoting

 Chaney, 470 U.S. at 832). Prosecutorial decisions thus enjoy a “presumption of regularity . . . in

 the absence of clear evidence to the contrary.” Id. at 464-65; see also Attorney General v. Irish

 People, Inc., 684 F.2d 928, 949 (D.C. Cir. 1982) (“If the Government has a valid ground to bring

 this action, then presumptively it has every right and duty to do so.”). “In order to dispel the

 presumption” of regularity, a defendant has the burden of demonstrating that the prosecution in

 question both “had a discriminatory effect and . . . was motivated by a discriminatory purpose.”


        8
           Snowden’s reliance on Cent. Radio Co. Inc. v. City of Norfolk, 811 F.3d 625 (4th Cir.
 2016), is misplaced because that case arose in a fundamentally different context—i.e., affirmative
 claims brought by a civil plaintiff, seeking nominal damages for past violations and injunctive
 relief against future violations. See id. at 630. Allowing those types of claims to be brought by
 civil plaintiffs does not support allowing a civil defendant, in a retrospective enforcement action,
 to raise a selective enforcement defense as a means of avoiding liability for past conduct.


                                                  -22-
Case 1:19-cv-01197-LO-TCB Document 58 Filed 12/06/19 Page 25 of 33 PageID# 1196



 United States v. Hare, 820 F.3d 93, 99 (4th Cir. 2016). Further, and of particular relevance here,

 “the standard for obtaining discovery in support of a selective prosecution claim is only slightly

 lower than for a dismissal[.]” United States v. Venable, 666 F.3d 893, 900 (4th Cir. 2012), as

 amended (Feb. 15, 2012). “[R]ather than presenting clear evidence, the defendant must produce

 ‘some evidence’ making a ‘credible showing’ of both discriminatory effect and discriminatory

 intent.” Id. (quoting Armstrong, 517 U.S. at 470); see also Hare, 820 F.3d at 99.

        Here, Snowden does not (and cannot) carry his heightened burden for establishing either

 element of the selective enforcement defense—i.e., “(1) that similarly situated individuals . . . were

 not prosecuted, and (2) that the decision to prosecute was invidious or in bad faith.” Hare, 820

 F.3d at 99. First, Snowden does not even attempt to identify a “similarly situated” individual who

 has been treated differently. In the selective enforcement context, “similarly situated” individuals

 are those whose circumstances have “no distinguishable legitimate enforcement factors that might

 justify making different enforcement decisions with respect to them.” Id. Snowden makes no

 attempt to identify any individual who wrote a favorable book, was not prosecuted, but otherwise

 was similarly situated to him in all material respects. Snowden’s failure to identify any such

 individual renders his selective enforcement claim a dead letter. See Armstrong, 517 U.S. at 470

 (rejecting claim and denying discovery when only attempt to identify similarly situated individuals

 not prosecuted were based on “hearsay” and “anecdotal evidence”); Hare, 820 F.3d at 99-100

 (rejecting claim and request for discovery notwithstanding “statistical evidence”); see also, e.g.,

 Irish People, 684 F.2d at 946 (a “colorable showing” that an individual has been “singled out”

 requires the “exist[ence] [of] persons similarly situated who have not been prosecuted”); United

 States v. AT & T Inc., 290 F. Supp. 3d 1, 3-5 (D.D.C. 2018) (denying a motion for discovery in an

 antitrust case, holding that where the proposed merger was sui generis such that there were no




                                                 -23-
Case 1:19-cv-01197-LO-TCB Document 58 Filed 12/06/19 Page 26 of 33 PageID# 1197



 relevant comparators, a selective enforcement claim failed as a matter of law).

         Even apart from Snowden’s own circumstances, he also fails to establish that the

 prepublication review process discriminates based on authors’ viewpoints as a general matter.

 Despite his assertion that “[t]he historical record is replete with evidence” showing viewpoint

 discrimination, Snowden points to only two examples. First, he cites newspaper articles discussing

 two books with opposing viewpoints on interrogation techniques, see Opp’n at 29-30, but one of

 those articles demonstrates that both books were submitted for prepublication review and that both

 were indeed subject to restrictions during the review process. See Def.’s Exh. 9 (ECF No. 52-9)

 at 4 (“Bill Harlow, . . . who co-authored the Rodriguez book, disputed the assertion that he and

 Rodriguez were given favorable treatment. ‘I don’t believe we were shown any special favors,

 and I know that the PRB insisted on removing several large chunks of material from the book[.]’”).

 Second, Snowden also relies on the Agee decision. See Opp’n at 31. But the alleged viewpoint

 discrimination in that case occurred approximately forty years ago, and prior to relevant changes

 in prepublication policies. See Agee, 500 F. Supp. at 509 (discussing changes in policies and

 stating that “[t]he past . . . is no mirror of the future”). Thus, Snowden has entirely failed to support

 his accusations—either that prepublication review is biased generally, or that he has been singled

 out for discriminatory enforcement.

         Second, Snowden also has not made a credible showing that “the decision to prosecute was

 invidious or in bad faith.” Hare, 820 F.3d at 99; United States v. Stone, 394 F. Supp. 3d 1, 31

 (D.D.C. 2019) (in order to be credible, the evidence presented must be “something more than mere

 speculation or ‘personal conclusions based on anecdotal evidence’” (quoting Armstrong, 517 U.S.

 at 470)). Snowden fails to offer any evidence, aside from his own subjective belief, that “the

 government has animus towards Mr. Snowden’s viewpoints on privacy and secrecy matters and




                                                   -24-
Case 1:19-cv-01197-LO-TCB Document 58 Filed 12/06/19 Page 27 of 33 PageID# 1198



 has initiated these proceedings against him because of that animus.” Opp’n at 11, ¶ 3 (not citing

 any admissible evidence for this assertion). At most, Snowden points to the pending criminal

 indictment against him, and avers that “the government considers [him] to be a traitor” based on

 his past actions. Id. at 35. But the United States has made publicly clear that “[t]his lawsuit is

 separate from the criminal charges brought against Snowden for his alleged disclosures of

 classified information.” U.S. Dep’t of Justice Press Release, supra note 7; see also id. (“This

 lawsuit is . . . based solely on Snowden’s failure to comply with the clear pre-publication review

 obligations included in his signed non-disclosure agreements.”).

        Indeed, Snowden does not even attempt to explain how his theory of selective enforcement

 is consistent with the record of enforcement actions by the United States—most recently, against

 the defendants in Jones, Scherck, and Bissonnette. See Pl.’s MSJ Br. at 15. All of those authors,

 like Snowden, similarly failed to obtain advance approval for their publications, and thus became

 defendants in enforcement actions. Snowden provides no reason to believe that those enforcement

 actions were motivated by discriminatory intent or viewpoint discrimination. Cf. Venable, 666

 F.3d at 903 (“[D]iscriminatory intent implies that the government selected or reaffirmed a

 particular course of action at least in part because of, not merely in spite of, its adverse effects

 upon an identifiable group.”). Indeed, the Bissonnette action was brought against a decorated

 Navy SEAL who participated in military action against Osama bin Laden.                 The shared

 characteristic in each of these cases is not animus, but rather that each of these authors, like

 Snowden, plainly violated their Secrecy Agreements by disclosing intelligence-related information

 without obtaining advance permission. Snowden also wholly fails to address the converse

 situation—i.e., examples of former officials who have complied with prepublication review

 obligations and been permitted to publish books that are critical of the Government.




                                                -25-
Case 1:19-cv-01197-LO-TCB Document 58 Filed 12/06/19 Page 28 of 33 PageID# 1199



        In short, Snowden points to no actual evidence demonstrating that it was his “viewpoints

 on privacy and secrecy” that motivated this enforcement action, as opposed to his brazen, repeated,

 and highly visible failures to undergo prepublication review for either his book or his numerous

 public speeches. See United States v. Hastings, 126 F.3d 310, 315 (4th Cir. 1997) (observing that

 a person’s “public renown may be properly considered among other factors” when deciding to

 pursue an enforcement action, as such actions can have “increased deterrent effect” as to other

 would-be violators) (collecting cases). And again, Snowden retains his First Amendment right “to

 speak and write about the CIA and its operations, and to criticize it as any other citizen may,”

 provided that he complies with the terms of his Secrecy Agreements which are fully enforceable.

 Marchetti, 466 F.2d at 1317. The United States is not seeking to prevent Snowden from publishing

 books or giving speeches that are critical of the Government or governmental policy; rather, the

 Government is simply seeking to enforce a requirement—one that Snowden willingly and

 voluntarily assumed—that he comply with prepublication review as required by his Secrecy

 Agreements. The breach of those obligations is what motivated this lawsuit, not any purported

 animus towards his viewpoints. Snowden’s selective enforcement defense therefore fails both

 legally and factually.

                2.        Anticipatory Breach

        Finally, Snowden also asserts an affirmative defense of anticipatory breach—i.e., that the

 Government “has made clear through its statements and conduct that it has never intended to

 review any submissions by Mr. Snowden within a reasonable time and for the sole purpose of

 determining if they contain classified information.” Opp’n at 11 ¶ 4; see also id. at 32-37.

        Initially, although Snowden purports to plead “anticipatory breach” as a separate and

 distinct defense, this theory rests on a premise identical to that underlying his “selective

 enforcement” defense—namely, that the Government “would not have conducted a good-faith


                                                -26-
Case 1:19-cv-01197-LO-TCB Document 58 Filed 12/06/19 Page 29 of 33 PageID# 1200



 review” of his memoir and speeches, Opp’n at 32, because of “viewpoint discrimination[] and

 selective enforcement,” id. at 34. Thus, where the gravamen of both defenses is that the

 Government has subjected Snowden to “discriminatory treatment,” id., many of the arguments set

 forth above apply equally here, and they likewise indicate this defense’s lack of merit.

        Further, it is not clear that anticipatory breach—a common law contract doctrine—even

 applies to the Secrecy Agreements here. See Snepp, 444 U.S. at 513 n.9 (“A body of private law

 intended to preserve competition . . . simply has no bearing on a contract made by the Director of

 the CIA in conformity with his statutory obligation to protect intelligence sources and methods

 from unauthorized disclosure.”). Given that the Secrecy Agreements here are made in furtherance

 of statutory obligations to protect intelligence-related information, it would be anomalous to

 construe statements of various past and/or anonymous government officials as invalidating the

 Agreements entirely—particularly when the Secrecy Agreements themselves provide that

 employees’ obligations can be discharged only through written release. See Pl.’s MSJ Br. at 5-7,

 ¶¶ 10 & 17; see Opp’n at 5-6 (no dispute).

        In any event, even if the doctrine of anticipatory breach were available, it still would not

 help Snowden here. Snowden asserts that the agencies would not have reviewed his submissions

 in a timely manner, or would have attempted to redact too much information. See Opp’n at 33-34.

 But as the Fourth Circuit previously held, the breach of one paragraph of a Secrecy Agreement

 does not justify invalidating the whole contract. See Snepp, 595 F.2d at 934 (“[E]ven if the CIA

 could be viewed as having violated Paragraph 6, we deem it an independent clause of the overall

 agreement, the breach of which would not excuse defendant from his obligation to submit books

 for prepublication review.”). Requirements governing the timing and scope of prepublication

 review are set forth in different sections of the Secrecy Agreements, apart from the obligation to




                                                -27-
Case 1:19-cv-01197-LO-TCB Document 58 Filed 12/06/19 Page 30 of 33 PageID# 1201



 actually submit the materials for prepublication review. Compare CIA Secrecy Agreements ¶ 5

 (submission for review), with id. ¶ 6 (timing and scope of review); and NSA Secrecy Agreements

 ¶ 9 pmbl. (submission for review), with id. ¶ 9 concl. (timing and scope of review). Thus, even

 assuming a breach of the timing or scope provisions, that still would not eliminate Snowden’s

 obligation to submit the materials for prepublication review in the first instance. See Snepp, 595

 F.2d at 934; see also CIA Secrecy Agreements ¶ 17 (each paragraph of contract is severable); NSA

 Secrecy Agreements ¶ 11 (same).

        Finally, even assuming an “anticipatory breach” defense were available and relevant here,

 Snowden still has not demonstrated such a breach. Under the anticipatory breach doctrine, where

        one party to a contract declares in advance that he will not perform at the time set
        for his performance, the other party may bring an immediate action for total breach
        of the contract . . . . But to constitute an anticipatory breach, . . . it must appear that
        the party bound under a contract has unequivocally refused to perform . . . [i.e.],
        there must be a positive, unconditional, and unequivocal declaration of fixed
        purpose not to perform the contract in any event or at any time.

 City of Fairfax, Va. v. WMATA, 582 F.2d 1321, 1325-26 (4th Cir. 1978) (emphasis added); see also

 Yorktowne Shopping Ctr., LLC v. Nat’l Sur. Corp., No. 1:10-CV-1333, 2011 WL 2414389, at *7

 (E.D. Va. June 15, 2011) (O’Grady, J.) (“[I]n order to give rise to an anticipatory breach of contract,

 the defendant’s refusal to perform must have been positive and unconditional.”).

        Crucially, “[i]n Virginia, the ‘objective theory of contract’ controls.” Tattoo Art, Inc. v. Tat

 Int’l, LLC, No. 2:10-CV-323, 2011 WL 1304910, at *7 (E.D. Va. Feb. 28, 2011), aff’d, 498 F.

 App’x 341 (4th Cir. 2012). Under this theory, in assessing issues of contract enforcement, a court

 looks only to the parties’ actual “words and actions, and not [their] unexpressed intentions.”

 Chesapeake Paper Prod. Co. v. Stone & Webster Eng’g Corp., 51 F.3d 1229, 1238 (4th Cir. 1995).

 Thus, “[t]he dispositive consideration” in assessing a claim of anticipatory breach is whether the

 party in question “objectively manifested an unwillingness to perform under the contract—not its


                                                   -28-
Case 1:19-cv-01197-LO-TCB Document 58 Filed 12/06/19 Page 31 of 33 PageID# 1202



 actual, subjective intention.” Homeland Training Ctr., LLC v. Summit Point Auto. Research Ctr.,

 594 F.3d 285, 292 (4th Cir. 2010); accord Tamerlane, Ltd. v. United States, 550 F.3d 1135, 1144

 n.15 (Fed. Cir. 2008). Further, “[i]n order to constitute a repudiation . . . [t]he [repudiating]

 statement must be made [directly] to an obligee under the contract.” Restatement (Second) of

 Contracts § 250 cmt. (b) (1981).

        These well-established principles of contract law are fatal to Snowden’s anticipatory

 breach defense, as well as his request for discovery. By definition, the only facts relevant to this

 theory are those having to do with actual, overt words or actions that the CIA or NSA may have

 communicated or performed directly to Snowden. Snowden would therefore have direct, personal

 knowledge of any such communications or actions—yet he does not, and cannot, point to any, on

 the part of either agency, that even arguably constitutes the requisite “positive, unconditional, and

 unequivocal declaration of fixed purpose not to perform the contract in any event or at any time.”

 City of Fairfax, 582 F.2d at 1326, 1325-26. Instead, Snowden simply speculates that the

 Government would have breached its obligations under the Secrecy Agreements, and posits that

 he requires discovery into whether Government had a concededly unexpressed “intent” to renege

 “its end of the NSA and CIA Secrecy Agreements.” Opp’n at 33; see id. at 37 (acknowledging

 that the discovery sought “go[es] directly to questions of intent, motive, and bias,” i.e., “matters

 of mental state”). Simply put, such issues are wholly irrelevant to the sole question this defense

 presents: whether the Government “objectively manifested an unwillingness to perform under the

 contract[.]” Homeland Training Ctr., 594 F.3d at 292. Because Snowden does not and cannot

 contend that either the CIA or the NSA made any such objective manifestations through any words

 or deeds, the defense must necessarily fail as a matter of law, even were it considered on the merits.




                                                 -29-
Case 1:19-cv-01197-LO-TCB Document 58 Filed 12/06/19 Page 32 of 33 PageID# 1203



                                          CONCLUSION

        Because Snowden’s opposition concedes all of the material facts necessary to establishing

 his liability both as to Count I and Count II, the Court should grant the United States’ motion for

 partial summary judgment as to liability on both Counts, and direct the United States to file, within

 30 days of granting partial summary judgment, a proposed plan for further remedial proceedings.



 Dated: December 6, 2019                       Respectfully Submitted,

                                               JOSEPH H. HUNT
                                               Assistant Attorney General

                                               G. ZACHARY TERWILLIGER
                                               United States Attorney

                                               JAMES M. BURNHAM
                                               Deputy Assistant Attorney General

                                               ALEXANDER K. HAAS
                                               Director, Federal Programs Branch

                                               ANTHONY J. COPPOLINO
                                               Deputy Director, Federal Programs Branch


                                               /s/ R. Trent McCotter
                                               R. TRENT MCCOTTER
                                               Assistant United States Attorney
                                               Office of the United States Attorney
                                               2100 Jamieson Avenue
                                               Alexandria, Virginia 22314
                                               Tel:      (703) 299-3845
                                               Fax:      (703) 299-3983
                                               Email: trent.mccotter@usdoj.gov


                                               /s/ Daniel Schwei
                                               DANIEL SCHWEI
                                               Senior Trial Counsel
                                               ANTONIA KONKOLY
                                               Trial Attorney
                                               United States Department of Justice


                                                 -30-
Case 1:19-cv-01197-LO-TCB Document 58 Filed 12/06/19 Page 33 of 33 PageID# 1204



                                    Civil Division, Federal Programs Branch
                                    1100 L St. NW, Room 12024
                                    Washington, DC 20530
                                    Tel.: (202) 305-8693
                                    Fax: (202) 616-8470
                                    Email: daniel.s.schwei@usdoj.gov

                                    Counsel for the United States




                                     -31-
